DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 18 February 2021 is acknowledged. Claims 16-20 have been cancelled by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claim 1, a clarity issues arises with respect to the limitation directed to the speed determining element. It is not clear what is meant by a speed determining element not associated with the patrol vehicle and configured to determine and output a speed of the patrol vehicle. If the speed determining element determines and outputs the speed of the patrol vehicle, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aker et al. (Aker, US PGPub 2005/0062642).
	Referring to Claim 1, Aker teaches a first radar transceiver (Fig. 3 #308; [0056]) configured to transmit and receive radar beams from a front zone corresponding to an area in front of a patrol vehicle and to generate a first electronic signal corresponding to the received radar beam; a second radar transceiver (Fig. 3 #306; [0056]) configured to transmit and receive 
	Referring to Claim 2, Aker teaches wherein the processing element is further configured to: perform a time domain to frequency domain conversion on the digital data samples creating a plurality of frequency bins, each frequency bin associated with a bin number, having a relative magnitude value, and corresponding to a speed of a vehicle, identify a range of frequency bin numbers that correspond to the speed of the patrol vehicle and form a patrol vehicle speed window, determine at least one group of successive frequency bin numbers outside of the patrol vehicle speed window whose relative magnitude is greater than a spike threshold value, and Page 2 of 9Application Serial No. 16/137,860Response Dated February 18, 2021 Docket No. 50334-USReply to Office Action of February 5, 2021 convert one frequency bin number in each group to the relative speed of one target vehicle; [0055-0067] as well as Fig. 4 and associated text.
	Referring to Claim 3, Aker teaches wherein the processing element is further configured to perform one of the following depending the directions of travel of the patrol vehicle and the target vehicle: add the relative speed of the target vehicle to the speed of the patrol vehicle to determine the absolute speed of the target vehicle, subtract the relative speed of the target vehicle from the speed of the patrol vehicle to determine the absolute speed of the target vehicle, and 
	Referring to Claim 4, Aker teaches wherein the processing element is further configured to determine whether the patrol vehicle is moving or stationary and convert the relative speed of the target vehicle to the absolute speed using the speed of the patrol vehicle only when the patrol vehicle is moving; [0059].
	Referring to Claim 8, Aker teaches a display configured to display a plurality of speeds, and the processing element is further configured to control the display to display the speed of the patrol vehicle and the absolute speed of the target vehicle; [0038].
	Referring to Claim 9, Aker teaches an analog to digital converter configured to receive the first electronic signal and the second electronic signal and output a plurality of front radar digital data samples and a plurality of rear radar digital samples; [0092].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aker in view of Aker (Aker2, US PGPub 2006/0181449).
	Referring to Claims 5 and 6, Aker teaches the speed determining element and the processing element determining if the speed of the patrol vehicle, but does not explicitly disclose nor limit it outputs the patrol vehicle speed in a stream of messages and the processing element is 
	While it is obvious that the method of Aker will determine if the car is moving or stationary based on speed readings, Aker2 better discloses the above determination steps for concluding if the patrol vehicle is moving or not and taking next processing steps based on the conclusion; See Fig. 6A and 6B and the associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aker with the processing of Aker2 so as to provide accurate parameters to better determine the speed of a target vehicle. 

Claims 7, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aker in view of Okamura et al. (Okamura, US PGPub 2018/0225961).
	Referring to Claim 7, Aker teaches the speed determining element, but does not explicitly disclose nor limit it is further configured to receive and process radio frequency signals from a global navigation satellite system.
	However, Okamura teaches the speed determining element is further configured to receive and process radio frequency signals from a global navigation satellite system; [0021].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aker with the GPS information as taught by Okamura so as to accurately determine position, speed and map information of the vehicle.

	However, Okamura teaches the speed determining element is further configured to receive and process radio frequency signals from a global navigation satellite system; [0021].

	Referring to Claim 11, Aker teaches wherein the processing element is further configured to perform one of the following depending the directions of travel of the patrol vehicle and the target vehicle: add the relative speed of the target vehicle to the speed of the patrol vehicle to determine the absolute speed of the target vehicle, subtract the relative speed of the target vehicle from the speed of the patrol vehicle to determine the absolute speed of the target vehicle, and subtract the speed of the patrol vehicle from the relative speed of the target vehicle to determine the absolute speed of the target vehicle; [0061].
	Referring to Claim 12, Aker teaches wherein the processing element is further configured to determine whether the patrol vehicle is moving or stationary and convert the relative speed of the target vehicle to the absolute speed using the speed of the patrol vehicle only when the patrol vehicle is moving; [0059].
	Referring to Claim 14, Aker teaches a display configured to display a plurality of speeds, and the processing element is further configured to control the display to display the speed of the patrol vehicle and the absolute speed of the target vehicle; [0038].
	Referring to Claim 15, Aker teaches an analog to digital converter configured to receive the first electronic signal and the second electronic signal and output a plurality of front radar digital data samples and a plurality of rear radar digital samples; [0092].


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aker as modified by Okamura in view of Aker2.

	While it is obvious that the method of Aker will determine if the car is moving or stationary based on speed readings, Aker2 better teaches the speed determining element outputs the patrol vehicle speed in a stream of messages and the processing element is further configured to determine that the patrol vehicle is moving when the patrol vehicle speed is greater than a first threshold value for a predetermined number of successive messages, and determine that the patrol vehicle is stationary when the patrol vehicle speed is less than a second threshold value for a predetermined number of successive messages; See Fig. 6A and 6B and the associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aker with the processing of Aker2 so as to provide accurate parameters to better determine the speed of a target vehicle. 

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646